Title: From Benjamin Franklin to Ferdinand Grand, 18 January 1782
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, 18. Jan. 1782.
I rec’d. your Letter of Yesterday acknowledging the Recipt of my 32 Dividend Bills; I now send you according to your Desire the Stocks of the Same, & request you to do the necessary.
The List you Sent me of my Orders to Prisoners, will ansr. my Purpose provided it is exact for the time specified; but I imagine the Month of December is not so, finding by my Day Book that I have given more Orders than those you mention in that Month. I therefore return you the List & request you would have it reexamined & if any Errors are found, they may be rectified. In case you should find that no more has been pd. than those you have already given me Notice of, I desire you will not pay others drawn in Decr. unless presented by my GrandSon. The Reason of this is, that he has lately missed an Order of that Sort, for which he had advanced the Money to the Prisoners.—& is fearful it may have fell into improper Hands. Be so good as to forward to Holland by to morrow’s extraordinary, the Packet & Letter sent herewith for Mr. Barclay.
I have the honour to be Sir, Your humble Servant.
Mr. Grand.
